IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs October 2, 2001

                  STATE OF TENNESSEE v. MICHAEL TUCKER

                   Direct Appeal from the Criminal Court for Shelby County
                             No. 99-05654    Chris Craft, Judge



                  No. W2000-02220-CCA-R3-CD - Filed November 20, 2002




JOSEPH M. TIPTON, J., dissenting.

        I respectfully dissent from the majority opinion. I believe the trial court erred by limiting the
definition of passion to anger relative to the adequate provocation necessary for voluntary
manslaughter.

        As the majority opinion states, the trial court instructed the jury: “Adequate provocation is
one that excites such anger as might obscure the reason or dominate the volition of an ordinary
reasonable man.” The definition of adequate provocation is similar to that provided in Black’s Law
Dictionary (4th ed.), except the trial court substituted anger for the word “passion.” I believe the
substitution was critical.

        Unquestionably, the passion contemplated for voluntary manslaughter includes anger and
related emotions, such as, rage, outrage, and sudden resentment. See, e.g., State v. Bullington, 532
S.W.2d 556, 559-60 (Tenn. 1976); Drye v. State, 181 Tenn. 637, 646, 184 S.W.2d 10, 13 (1944).
However, it also includes fear, terror, excitement, and nervousness. See Capps v. State, 478 S.W.2d
905, 907 (Tenn. Crim. App. 1972). In the present case, the defendant’s proof and theory related to
self-defense. In other words, the mental state claimed by the defendant relates to fear or terror, not
anger. Although the jury obviously rejected the self-defense claim by not acquitting him, it could
have concluded under the evidence that the defendant acted with such passion that justified voluntary
manslaughter. Therefore, I believe describing adequate provocation only in terms of the defendant’s
anger constituted reversible error.



                                                                _____________________________
                                                                JOSEPH M. TIPTON, JUDGE